DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 11/02/2021 and Applicant’s request for reconsideration of application 16/255728 filed 11/02/2021.
Claims 2, 3, 5-9, 11, and 12 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2, 3, 5-9, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of reducing price uncertainty in trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 2 and all claims which depend from it are directed toward a method and independent claim 8 and all claims which depend from it are directed toward an apparatus As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 2 comprises inter alia the functions or steps of “setting a price stability threshold before receipt of a market order to buy or sell an item at a current market price in an market;	transmitting a graphical user interface to display at given displays respectively of given computers of the network of computers;	receiving, the market order entered at a first graphical user interface displayed at a first display of the first computer;
receiving current market price information; and 	in response to receiving the market order: 	determining, whether a stability of the current market price meets a stability price stability threshold, including detecting whether the current market price is disposed within a predefined single price range for a predetermined amount of time;	when the stability of the current market price fails to meet the price stability threshold as indicated by the current market price exceeding the predefined single price range prior to expiry of the predetermined amount of me, modifying, the market order, based on a system defined modification, to be a resting order with a modified price that is a certain price difference away from the current market price for the item and placing the resting order in the electronic market at the modified price; and 	when the stability of the current market price fails to meet the price stability threshold as indicated by the current market price remaining within the predefined single price range for the predetermined amount of time, causing immediate execution of the market order in the market against a given opposite-side order at a current market price of opposite-side orders”. 
Claim 8 comprises inter alia the functions or steps of “set a price stability threshold before receipt of a market order to buy or sell an item at a current market price in an market;	transmit a graphical user interface to display at given displays respectively of given computers of the network of computers;	receive, the market order entered at a first graphical user interface displayed at a first display of the first computer; andreceive current market price information; in response to receiving the market order, in real time: 	determine whether a stability of the current market price meets a stability price stability threshold, including detecting whether the current market price is disposed within a single price range for a predetermined amount of time;	when the stability of the current market price fails to meet the price stability threshold as indicated by the current market price exceeding the predefined single price range prior to expiry of the predetermined amount of me, modify the market order based on a system defined modification to be a resting order with a modified price that is a certain price difference away from the current market price of the item and place the resting order in the electronic market at the modified price; and 	when the stability of the current market price meets the price stability threshold as indicated by the current market price remaining within a predefined single price range for the predetermined amount of time, cause immediate execution of the market order in the market against a given opposite-side order at a current market price of opposite-side orders”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Reducing price uncertainty in trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (server) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0024-0029]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 3, 5-7, 9, 11, and 12, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.


Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s argument directed toward U.S. Patent No. 6772132, this patent was issued on 08/03/2004, ten years before the Alice decision. Further, each case rises and falls on its own merits. U.S. Patent No. 6772132 was directed toward click based trading with intuitive grid display of market depth whereas, the present application does not purport to improve a display. Thus, U.S. Patent No. 6772132 is readily distinguishable from the present claims. The applicant cites Trading Tech’s inclusion in MPEP 2106.5(a). However, this is not in reference to  U.S. Patent No. 6772132. MPEP 2106.5(a)(1) and 2106.04(a) cite Trading Techs. Int'l, Inc. v. CQG, Inc., 675 Fed. App'x. 1001 (Fed. Cir. 2017) whose disposition is nonprecedential. Ironically, both  MPEP 2106.5(a) and 2106.04(a)(1) recite Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019) as “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality” and “Other examples of "fundamental economic principles or practices".  In other words, the applicant appears to provide the examiner with support which validates that the claims are not patent eligible subject matter. This is consistent with Patent Board Decision - Examiner Affirmed submitted 09/03/2021. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 08/20/2019 used as prior art and in the conclusion section in the office action submitted 08/20/2019.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/26/2022